SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No.1) GLOBAL SECURITY AGENCY INC. (Name of Issuer) Common Stock, par value $0.00001 per share (Title of Class of Securities) 08117L106 (CUSIP Number) Thomas Johnson 2125 N. Loop 336 W, Suite 120 Conroe, TX 77304 (888) 281-1618 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 10, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. (However, see the Notes). CUSIP No. 08117L106 Names of Reporting Persons: Thomas Johnson Check the Appropriate Box if a Member of a Group: (a)o (b)o SEC Use Only Source of Funds: OO Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): o Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Each Reporting Person with: Sole Voting Power: 0 Shared Voting Power: 0 Sole Dispositive Power: 0 Shared Dispositive Power: 0 Aggregate Amount Beneficially Owned by Each Reporting Person:0 Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares: o Percent of Class Represented by Amount in Row (11): 0% Type of Reporting Person: IN 1 Item 1. Security and Issuer This statement on Schedule 13D/A is filed on behalf of Thomas Johnson and amends the Schedule 13D filed by Mr. Johnson on May 20, 2010.This statement on Schedule 13D/A relates to the common stock, par value $0.00001 per share of Global Security Agency Inc., a Nevada corporation (the “Issuer”). The principal executive offices of the Issuer are located at 12818 Hwy. #105 West, Suite 2-G, Conroe, Texas 77304. Item 2. Identity and Background (a) Mr. Johnson is a resident of the State of Texas, U.S.A. (b) The business address of Mr. Johnson is 2125 N. Loop 336 W, Suite 120, Conroe, Texas, 77304. (c) The principal occupation of Mr. Johnson is President of Global Executive Protection in Conroe, Texas. (d) During the past five years, Mr. Johnson has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, Mr. Johnson has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Mr. Johnson is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration Mr. Johnson gifted all 9,000,000 shares of the Issuer’s common stock owned by him to three individuals upon his resignation as a director and officer of the Company on August 10, 2010, given the minimal value of the shares. Item 4. Purpose of Transaction Mr. Johnson gifted all of the Issuer’s common stock owned by him due to his resignation as a director and officer of the Company. Item 5. Interest in Securities of the Issuer (a) Mr. Johnson does not beneficially own any shares of the Issuer’s outstanding common stock. (b) Not applicable. (c) Mr. Johnson has not effected any other transactions in the Issuer’s common stock within the past 60 days. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7. Materials to be Filed as Exhibits None. 2 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:August 31, 2010 /s/Thomas Johnson Thomas Johnson 3
